IN THE SUPREME COURT OF IOWA
                              No. 10–1770

                         Filed March 30, 2012


STATE OF IOWA,

      Appellee,

vs.

JEFFREY K. RAGLAND,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Pottawattamie County,

James M. Richardson, Judge.



      An offender seeks further review of a court of appeals decision

affirming the dismissal of his postconviction relief action. DECISION OF

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

AFFIRMED IN PART, REVERSED IN PART, AND CASE REMANDED.


      Jon M. Kinnamon, Cedar Rapids, for appellant.



      Thomas J. Miller, Attorney General, Thomas S. Tauber, Assistant

Attorney General, Matthew D. Wilber, County Attorney, and Margaret

Jane Popp Reyes, Assistant County Attorney, for appellee.
                                             2

WIGGINS, Justice.

       A juvenile offender, who the State tried as an adult, brought a

postconviction relief action1 claiming that his conviction for first-degree
murder should be overturned and that his sentence is illegal because it

amounts to cruel and unusual punishment under the State and Federal

Constitutions. The district court dismissed both claims and the court of

appeals affirmed, holding that the offender has made the same claims in

the past and that the law of the case doctrine precludes the court from

revisiting them.        On appeal, we find the law of the case doctrine

precludes the offender from attacking his conviction for first-degree

murder. We also find, however, the doctrine does not preclude him from

attacking his sentence as illegal because the controlling authority

regarding cruel and unusual punishment has changed since his original

appeal regarding this issue and the three-year limitation period for

bringing a postconviction relief action does not prohibit a challenge to an

illegal sentence.       Therefore, we vacate the decision of the court of

appeals, affirm in part and reverse in part the judgment of the district

court, and remand this case for further proceedings on the illegal

sentence issue.




       1Although   Ragland’s application was labeled, “Application for Correction of [an
Illegal] Sentence Pursuant to Iowa Rule of Criminal Procedure 2.24(5)(a) and Iowa
Supreme Court Case, Veal v. State,” the basis of Ragland’s claim was that his conviction
and sentence amounted to cruel and unusual punishment.                  A correction of a
“conviction or sentence [that] was in violation of the Constitution of the United States or
the Constitution or laws of this state” is required to be brought as a postconviction relief
action pursuant to section 822.2(1)(a). Iowa Code § 822.2(1)(a) (2009); see also Veal v.
State, 779 N.W.2d 63, 64 (Iowa 2010) (allowing an applicant to challenge her sentence
as an illegal sentence based on cruel and unusual punishment in a postconviction relief
action). Thus, we will refer to Ragland’s application as an application for postconviction
relief.
                                     3

      I. Background Facts and Proceedings.

      In 1986, a jury convicted seventeen-year-old Jeffrey K. Ragland of

first-degree murder for his participation in a fight resulting in the death

of Timothy Sieff.   Sieff died after Ragland’s codefendant, Matthew Gill,

struck Sieff once in the head with a tire iron. The State formally charged

Ragland under two alternate first-degree murder theories—willful,

deliberate, and premeditated murder and felony murder, with willful

injury serving as the predicate felony. The jury convicted Ragland under

the felony-murder rule.    Ragland received a sentence of life in prison

without the possibility of parole, as required by statute.

      On direct appeal, we affirmed Ragland’s conviction in State v.

Ragland, 420 N.W.2d 791 (Iowa 1988), overruled by State v. Heemstra,

721 N.W.2d 549 (Iowa 2006).       In challenging his conviction, Ragland

argued the predicate felony of willful injury merged into the offense of

murder and could not be used to support his conviction under the

felony-murder rule. Ragland, 420 N.W.2d at 793. He also argued his

conviction violated his right to due process because what would

otherwise have amounted to second-degree murder, at most, should not

have been enhanced to first-degree murder because the same act

constituted the felonious act and the fatal act.      Id.    Ragland further

contended that his sentence was cruel and unusual because it was

disproportionate to the offense charged and that it violated his right to

equal protection. Id. at 794. We rejected all of Ragland’s contentions.

Id. at 795.

      Ragland subsequently filed several state and federal actions, all of

which were unsuccessful.       In 1991, the court of appeals affirmed

Ragland’s conviction and sentence in a postconviction action in which he

contended his attorney rendered ineffective assistance during the 1986
                                     4

criminal proceedings.     Ragland v. State, No. 1–116, 478 N.W.2d 642

(Iowa Ct. App. May 29, 1991) (unpublished table opinion). On appeal to

the Eighth Circuit Court of Appeals after a federal district court denied

his petition for a writ of habeas corpus, Ragland argued his conviction

violated his rights to due process and against double jeopardy because

the felony and murder resulted from the same act. Ragland v. Hundley,

79 F.3d 702, 704 (8th Cir. 1996). He also argued the jury instructions

deprived him of due process because they were inadequate. Id. at 705.

Finally, he argued our limitation of the statutory merger doctrine in

felony-murder cases violated his right to equal protection.    Id. at 706.

Nonetheless, the Eighth Circuit affirmed the denial of his petition. Id. at

707.

       In 2005, Ragland filed a motion to correct an illegal sentence under

Iowa Rule of Criminal Procedure 2.24(5)(a), arguing the trial court lacked

power to convict and sentence him for first-degree murder.          Again,

underlying all of Ragland’s arguments was his contention the district

court could not rely upon a single act as the evidentiary basis for both

the homicide and the alleged participation in a forcible felony.       The

district court denied the motion, holding the law of the case doctrine

barred reconsideration of Ragland’s case. We affirmed the decision of the

district court in an order.

       Finally, in 2007, Ragland filed a postconviction relief action

claiming our 2006 decision in Heemstra afforded him relief.             In

Heemstra, we ruled an act causing willful injury that causes the victim’s

death could not serve as the predicate felony for felony-murder purposes.

721 N.W.2d at 558. In an order, we summarily affirmed the dismissal of

this action on the grounds that our ruling in Heemstra was not
                                     5

retroactive.   See Goosman v. State, 764 N.W.2d 539, 545 (Iowa 2009)

(holding Heemstra is not retroactive).

      On March 17, 2010, Ragland filed an application for correction of

sentence. On April 7, Ragland amended his application. In his amended

application, he raises two arguments.    The first argument is that his

conviction is improper after our decision in Heemstra. The second is that

his sentence, life in prison without the possibility of parole, is illegal

because it constitutes cruel and unusual punishment under the Eighth

Amendment to the United States Constitution and article I, section 17 of

the Iowa Constitution. He relies on our decision in Veal v. State, 779
N.W.2d 63 (Iowa 2010), to support this argument.

      In denying his application, the district court characterized

Ragland’s argument as a rehashing of the same errors he alleged in

previous actions concerning the felony-murder rule. Because the court

characterized Ragland’s application as another challenge to an allegedly

erroneous conviction and not as a challenge to an illegal sentence, the

court dismissed his application as barred under the doctrines of res

judicata and the law of the case.    After deciding Ragland’s action was

barred by the doctrines of res judicata and the law of the case, the

district court went on to state that, if it had reached the merits,

Ragland’s claim would have failed.

      Ragland appealed, making two arguments.        First, he made the

same arguments he made in his prior appeals and actions—that he

cannot be guilty of first-degree murder under the felony-murder rule.

Second, he argued the district court erred in denying his state and

federal constitutional claims based on an illegal, unusual, and cruel

punishment.
                                    6

      We transferred the case to the court of appeals.         The court of

appeals affirmed the district court. It agreed Ragland’s application was

merely “a reformulation of arguments raised and decided in prior

proceedings.” Therefore, the court of appeals determined, the law of the

case doctrine barred the court’s consideration of Ragland’s application

because the issues had already been litigated and decided. The court of

appeals did not address the merits of Ragland’s application.

      We granted further review to determine whether the law of the case

doctrine precluded Ragland’s claims.

      II. Scope of Review.

      As explained later in this opinion, the only viable issue raised by

Ragland is whether his sentence as a minor to life in prison without

parole constitutes cruel and unusual punishment under the State and

Federal Constitutions. We review constitutional claims de novo. Bonilla

v. State, 791 N.W.2d 697, 699 (Iowa 2010).

      III. Discussion and Analysis.

      The law of the case doctrine “represents the practice of courts to

refuse to reconsider what has once been decided.” State v. Grosvenor,

402 N.W.2d 402, 405 (Iowa 1987). It stems from “a public policy against

reopening matters which have already been decided.”       Bahl v. City of

Asbury, 725 N.W.2d 317, 321 (Iowa 2006). Under the law of the case

doctrine, “the legal principles announced and the views expressed by a

reviewing court in an opinion, right or wrong, are binding throughout

further progress of the case upon the litigants, the trial court and this

court in later appeals.” Grosvenor, 402 N.W.2d at 405. Therefore, under

the doctrine, “ ‘an appellate decision becomes the law of the case and is

controlling on both the trial court and on any further appeals in the
                                         7

same case.’ ” Bahl, 725 N.W.2d at 321 (quoting United Fire & Cas. Co. v.

Iowa Dist. Ct., 612 N.W.2d 101, 103 (Iowa 2000)).

       However, the law of the case doctrine is not without exceptions.

For instance, when the controlling authority has been clarified by

subsequent judicial decisions, the doctrine does not apply. United Fire &

Cas. Co., 612 N.W.2d at 103. This exception is applicable to Ragland.

       Subsequent to most of Ragland’s appeals and postconviction relief

actions, we decided Heemstra. There, we decided, “[I]f the act causing

willful injury is the same act that causes the victim’s death, the former is

merged into the murder and therefore cannot serve as the predicate

felony for felony-murder purposes.”            Heemstra, 721 N.W.2d at 558.

Ragland     raised   the    arguments        contained   in   Heemstra      in   the

postconviction relief action he filed after our decision in Heemstra. In the

postconviction relief action, we determined our ruling in Heemstra was

not retroactive as decided in Goosman.           See Goosman, 764 N.W.2d at

545.

       Thus, we dismissed Ragland’s postconviction relief action based on

his claim that Heemstra provided him with some relief.                Because we

considered Ragland’s claims both before and after our decision in

Heemstra, the law of the case doctrine bars rehearing of any claims he

made attacking his conviction based on Heemstra.                 Accordingly, the

district court correctly refused to revisit Ragland’s claims attacking his

conviction for first-degree murder.2

       We believe a different result should apply to Ragland’s claim that

the district court erred in denying his state and federal constitutional


       2Because  we have denied Ragland’s claim concerning this issue, we need not
determine if the claim is also barred by the limitation period contained in Iowa Code
section 822.3.
                                            8

claims that his sentence was illegal because it amounted to cruel and

unusual punishment. After Ragland last raised his cruel and unusual

punishment argument, we decided Veal and State v. Bruegger, 773
N.W.2d 862 (Iowa 2009), which both involved cruel and unusual

punishment and juvenile offenders.                   In Veal and Bruegger, we

determined a challenge to a sentence of life in prison without the

possibility of parole as cruel and unusual punishment under the State

and Federal Constitutions is a challenge to an illegal sentence and not

subject to the three-year limitation period for postconviction relief

actions. Veal, 779 N.W.2d at 64–65; Bruegger, 773 N.W.2d at 871–72.

Additionally, in Bruegger, we held, under the Iowa Constitution, we

would now allow a defendant to challenge his or her sentence as cruel

and unusual punishment as applied.3 Id. at 884; see also State v. Oliver,

___ N.W.2d ___, ___ (Iowa 2012) (applying the principles involving a cruel

and unusual punishment challenge to a sentence under the Iowa

Constitution).

       Accordingly, the court should not have dismissed Ragland’s

postconviction relief action concerning his claim that his sentence

       3There    is a question as to whether the controlling federal authority regarding
juvenile offenders sentenced to life in prison without the possibility of parole has
changed since Ragland last raised this issue. In Graham v. Florida, ___ U.S. ___, 130
S. Ct. 2011, 176 L. Ed. 2d 825 (2010), the United States Supreme Court revisited the
standards to use when deciding whether a juvenile offender’s sentence of life in prison
without the possibility of parole constitutes cruel and unusual punishment under the
Federal Constitution. In Graham, the Court stated a defendant’s challenge must be
made under the “categorical approach” or made as a “gross proportionality challenge to
[the] particular defendant’s sentence.” ___ U.S. at ___, 130 S. Ct. at 2022–23, 176 L.
Ed. 2d at 837. The Court ruled courts cannot sentence a juvenile offender to life in
prison without the possibility of parole for a nonhomicide offense. Id. at ___, 130 S. Ct.
at 2034, 176 L. Ed. 2d at 850. To further complicate the status of the law, the Supreme
Court is presently considering two Eighth Amendment challenges to a sentence of life in
prison without the possibility of parole for juvenile offenders who commit homicide. See
Jackson v. Hobbs, ___ U.S. ___, 132 S. Ct. 548, 181 L. Ed. 2d 395 (2011) (granting
certiorari); Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 548, 181 L. Ed. 2d 395 (2011)
(same).
                                   9

amounted to cruel and unusual punishment because the controlling

authority has changed since Ragland challenged his sentence as cruel

and unusual punishment in his original appeal. Therefore, the district

court should have allowed Ragland to proceed with his cruel and

unusual punishment challenges to his sentence based on the State and

Federal Constitutions.

      IV. Disposition.

      We vacate the decision of the court of appeals, affirm in part and

reverse in part the judgment of the district court, and remand this case

for further proceedings. On remand, the district court shall not consider

any challenge to Ragland’s conviction for first-degree murder based upon

the application of felony-murder rule or our decision in Heemstra. The

only issue the court should consider is whether Ragland’s sentence

amounts to cruel and unusual punishment under the State or Federal

Constitution.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND

CASE REMANDED.